In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 17‐2540 & 17‐2541 
AUTHENTICOM, INC., 
                                                    Plaintiff‐Appellee, 

                                  v. 

CDK GLOBAL, LLC, and 
REYNOLDS AND REYNOLDS CO., 
                                              Defendants‐Appellants. 
                      ____________________ 

         Appeals from the United States District Court for the 
                    Western District of Wisconsin. 
         No. 17‐cv‐318‐jdp — James D. Peterson, Chief Judge. 
                      ____________________ 

 ARGUED SEPTEMBER 19, 2017 — DECIDED NOVEMBER 6, 2017 
               ____________________ 

   Before WOOD, Chief Judge, and EASTERBROOK and ROVNER, 
Circuit Judges. 
   WOOD,  Chief  Judge.  The  backdrop  for  this  appeal  is  the 
world  of  automotive  dealerships.  But  we  are  not  concerned 
with the cars themselves. Instead, the controversy before us 
has to do with the management of the data those dealerships 
need in order to run an efficient business. In an effort to keep 
2                                           Nos. 17‐2540 & 17‐2541 

track of such vital business matters as accounting, payroll, in‐
ventory, sales, parts, service, finance, and insurance, the deal‐
erships  use  computerized  dealer‐management  systems.  The 
dealers in our case did not write their own software or create 
their  own  hardware,  however.  Instead,  some  licensed  a 
dealer‐management system from CDK Global LLC, and oth‐
ers licensed a system from Reynolds and Reynolds Company. 
    Some dealer‐management systems use open architecture, 
under  which  third  parties  have  some  access  to  dealer‐origi‐
nated data that has been plugged into the system. Others use 
closed architecture, under which that type of data scraping is 
forbidden under the license. The present litigation arose when 
CDK decided to change from an open system to a closed sys‐
tem,  and  CDK  and  its  competitor  Reynolds  entered  into 
agreements  designed  to  ease  the  transition.  Authenticom,  a 
company that had been in the business of collecting data from 
the  dealer‐management  systems  and  selling  or  using  it  for 
various  applications  (“apps”),  sued  under  section  1  of  the 
Sherman Act,  15  U.S.C.  §  1,  claiming  that  those  agreements 
violated the Act. Because Authenticom’s loss of access to the 
data was imperiling its survival as a company, it asked for and 
received  a  preliminary  injunction  from  the  district  court  in 
support of its suit.  
    CDK and Reynolds took an interlocutory appeal from the 
grant  of  the  preliminary  injunction,  as  is  their  right.  See  28 
U.S.C. § 1292(a)(1). We heard oral argument, and we now con‐
clude  that  the  injunction  must  be  set  aside.  It  goes  well  be‐
yond the scope of the alleged violation, and in so doing fails 
to adhere to the lessons of Verizon Communications Inc. v. Law 
Offices of Curtis V. Trinko, 540 U.S. 398 (2004), and Pacific Bell 
Telephone  Co.  v.  Linkline  Communications,  Inc.,  555  U.S.  438 
Nos. 17‐2540 & 17‐2541                                                3

(2009).  In  light  of  Authenticom’s  representations  about  its 
need for a quick resolution of this matter, however, we urge 
the district court to do what it can to expedite its final judg‐
ment.  
                                   I 
    Companies  such  as  CDK  and  Reynolds  that  furnish 
dealer‐management systems to automotive dealerships are in 
the business of providing a service to their customers. So are 
the companies that collect data for apps, or that design apps 
using  data  either  uploaded  by  the  dealer  to  the  systems  or 
generated by the systems. A glimpse at Authenticom’s web‐
site  indicates  that  it  is  in  the  data  collection  business.  See 
http://www.authenticom.com/why.html  (last  visited  Nov.  2, 
2017). (It is unclear whether it also creates apps, but that detail 
does not matter for present purposes.) Neither the integration 
of data nor the development of apps competes with the sys‐
tems. Instead, the collection and integration of data creates an 
intermediate downstream product; that data set can then be 
organized and used as an input for apps, either developed by 
outside vendors or by Authenticom itself. Functionally, a data 
integrator such as Authenticom is no different from an inter‐
mediary in any industry, whether sheet steel, uncut fabrics, or 
anything else. The fact that some of the dealer‐management 
system providers are, or have been, vertically integrated such 
that they also sell integrated data or produce apps does not 
change the fundamental competitive analysis. That was one 
of the main points in the Supreme Court’s Linkline decision, 
which dealt with independent internet service providers that 
competed with AT&T in the retail market, while at the same 
time they leased transport service lines from AT&T.  
4                                          Nos. 17‐2540 & 17‐2541 

    Authenticom  has  been  around  since  2002,  when  it  was 
founded by Steve Cottrell. It describes itself as a third‐party 
data integrator, meaning that it collects data from dealerships, 
organizes the data for various purposes, and sells this service 
to third‐party app vendors, who use Authenticom’s integra‐
tion services to ensure that their apps are compatible with a 
dealer’s  management  system.  Critically,  however,  Authenti‐
com does not obtain its data directly from raw dealership rec‐
ords. Instead, it “scrapes” (or collects) data from the manage‐
ment system that the dealer uses. CDK and Reynolds are the 
nation’s largest system providers, although their relative mar‐
ket shares have changed over time. Until 2015, the system fur‐
nished by CDK placed no restrictions on data harvesting by 
third‐party integrators; Reynolds, in contrast, has always for‐
bidden that practice in its system licenses. (The record indi‐
cates that the restriction in the Reynolds licenses did not stop 
Authenticom  from  persuading  some  Reynolds  users  to  per‐
mit it to scrape data from them as well, in violation of their 
agreements  with  Reynolds.)  Apparently  dealers  liked  the 
open approach. At one point Reynolds had about 40% of the 
market and CDK had less, but by the time the complaint in 
this case was filed, their relative positions had flipped, with 
CDK holding over 40% of the market and Reynolds around 
30%. The remaining quarter of the market is occupied by one 
significant fringe firm, DealerTrack (now owned by Cox Au‐
tomotive,  with  roughly  17%  of  the  market),  and  numerous 
other smaller players. Despite the apparent preference of the 
dealers for the open model, CDK decided in 2015 to switch to 
a closed system. 
   Both  CDK  and  Reynolds  provide  some  data‐integration 
services  in‐house  (i.e.  they  are  vertically  integrated  to  some 
degree).  The  CDK  product  is  called  3PA,  and  the  Reynolds 
Nos. 17‐2540 & 17‐2541                                             5

product is RCI. During its period as an open system provider, 
CDK also had two subsidiaries, Digital Motorworks and Inte‐
graLink, which operated in the same way as Authenticom. An 
interested dealer would provide its log‐in credentials to the 
integrator,  which  would  then  be  able  to  pull  data  from  the 
dealer’s management system and provide it to an app vendor. 
The app market is highly competitive, populated not only by 
Reynolds  and  CDK,  but  also  by  such  well‐known  firms  as 
Carfax, AutoLoop, and Kelly Blue Book.  
    Until  CDK  switched  to  a  closed  system,  Authenticom 
seems  to  have  been  satisfied  with  its  place  in  the  market. 
Reynolds had always used the closed model, meaning that it 
blocked (or tried to block) third‐party access to data generated 
by its system. CDK, on the other hand, did not prevent third‐
party integrators, including Authenticom, from accessing and 
scraping  data  from  its  system,  with  dealer  permission.  The 
reason CDK gave for changing its model from open to closed 
in 2014 was the need to respond to a series of “well‐publicized 
security breaches” that worried its cybersecurity team. It also 
appears to have been motivated by a desire to squeeze more 
value out of its internal integration program, 3PA. Either way, 
after  CDK made the switch to a  closed system, DealerTrack 
was  left  as  the  only  major  open  dealer‐management  system 
provider.  
   CDK’s change to a closed system left its data‐integration 
subsidiaries, Digital Motorworks and IntegraLink, in an awk‐
ward  position,  because  they  had  been  following  the  same 
business  model  as  Authenticom  and  had,  it  seems,  scraped 
data from dealers with the Reynolds system despite the pro‐
hibitions in the dealers’ license agreements. In order to wean 
CDK’s  subsidiaries  from  their  dependence  on  the  ability  to 
6                                           Nos. 17‐2540 & 17‐2541 

scrape data, CDK and Reynolds entered into a series of writ‐
ten  agreements.  The  first  was  the  “Data  Exchange  Agree‐
ment,” in which CDK agreed to a five‐year wind‐down of the 
two subsidiaries. During the wind‐down period, CDK agreed 
that the subsidiaries would not scrape data from Reynolds us‐
ers without Reynolds’s permission. In turn, Reynolds agreed 
that it would not block Digital Motorworks and IntegraLink 
from  obtaining  access  to  its  system  during  the  wind‐down. 
CDK also promised that it would help its subsidiaries’ clients 
(that is, the third‐party app providers who used the subsidi‐
aries to collect data from the Reynolds system) to move away 
from  using  Digital  Motorworks  and  IntegraLink’s  services, 
over to Reynolds’s in‐house integrator, RCI. Finally, the Data 
Exchange Agreement committed both Reynolds and CDK not 
to help anyone else gain access to the other company’s data 
management system without permission.  
    The  other  two  agreements  between  CDK  and  Reynolds 
were called the 3PA and RCI Agreements. In them, each com‐
pany promised to allow the other company’s proprietary in‐
tegration software to have access to its data management sys‐
tem. Thus, for instance, CDK’s 3PA software was entitled to 
take data from the Reynolds system. The parties agreed that 
neither would use any unauthorized or unsecured methods 
of  obtaining  access  to  the  other’s  data  management  system. 
Notably, nothing in any of the three agreements required ei‐
ther CDK or Reynolds to block third‐party access to its own 
data management system.  
   In  the  wake  of  CDK’s  switch  to  a  closed  system  and  its 
three  agreements  with  Reynolds,  Authenticom’s  business 
took  a  dive.  Without  the  ability  to  scrape  data  from  the  big 
data management systems, it was faced with the unattractive 
Nos. 17‐2540 & 17‐2541                                                7

choice of going straight to the dealers and creating a new data 
base,  or  giving  up  the  chance  to  serve  the  great  majority  of 
dealerships.  The  district  court  found  that  the  measures  to 
block  third‐party  integrators  Reynolds  had  adopted  in  2013 
caused Authenticom to lose roughly a quarter of its business. 
The primary source of this injury appears to have been CDK’s 
shift  from  an  open  system  to  a  closed  system,  even  though 
some harm may also have been attributable to the 2015 agree‐
ments.  Some customers left Authenticom  for  Digital  Motor‐
works  and  IntegraLink,  because  they  had  access  to  both 
CDK’s  system  (as  subsidiaries)  and  Reynolds’s  system  (be‐
cause of the Data Exchange Agreement).  
                                  II 
    That is where matters stood when, in May 2017, Authenti‐
com sued Reynolds and CDK under the antitrust laws. It as‐
serted that the three 2015 agreements are per se unlawful un‐
der section 1 of the Sherman Act, because they eliminate com‐
petition  in  the  data‐integration  market.  It  characterizes  the 
2015  agreements  as  agreements  not  to  compete  in  the  data‐
integration market, and further alleges that these agreements 
were designed to drive independent providers, such as Au‐
thenticom,  from  the  market.  It  also  attacks  CDK  and  Reyn‐
olds’s alleged exclusive dealing provisions in their dealer li‐
censes,  under  which  dealers  are  forbidden  to  provide  their 
log‐in credentials to anyone else.  
   There is evidence that prices have increased considerably 
since the 2015 agreements took effect. Alan Andreu, a man‐
ager  who  works  for  the  third‐party  application  vendor  Do‐
minion  Dealer  Solutions,  testified  that  in  2011  his  company 
purchased  data  integration  from  Authenticom  and  another 
independent company for $30 to $35 per month, per dealer. 
8                                          Nos. 17‐2540 & 17‐2541 

At that time, Reynolds charged $247 for similar services, a fig‐
ure that has now risen to a whopping $893 in the aftermath of 
its agreements with CDK. Another vendor, AutoLoop, had a 
similar tale to tell: before the 2015 agreement, CDK was charg‐
ing it $160 per month, and now it charges $735 per month for 
the  identical  service.  App  vendors  pass  along  these  bloated 
fees  to  dealers,  who  are  already  paying  large  fees  for  their 
data management system. Authenticom also represents that 
it is hanging on by a thread, and that without relief it is likely 
to  be  forced  to  shutter  its  business  altogether.  Such  a  move 
would  be  harmful  overall  to  the  data‐integration  market,  it 
claims. 
                                 III 
    The merits of this lawsuit have yet to be tried, and so noth‐
ing we say should be taken as presaging the eventual outcome 
of the case. The only matter before us is the propriety of the 
preliminary injunction that the district court issued—a step it 
took out of concern for preserving Authenticom as a function‐
ing  company  until  the  suit  can  be  resolved  one  way  or  the 
other.  We  begin  with  a  brief  description  of  the  injunction, 
which the court explained in an order issued contemporane‐
ously with the preliminary injunctions against each defend‐
ant. See Authenticom, Inc. v. CDK Global, LLC, et al., No. 17‐cv‐
318‐jdp, 2017 WL 3206943 (W.D. Wis. July 28, 2017).  
    The  injunctions  (one  per  defendant)  do  not  focus  on  the 
2015  agreements  that  are  the  focal  point  of  Authenticom’s 
lawsuit. Instead, they address the measures that the court be‐
lieved were necessary to “extend a lifeline to Authenticom, to 
maintain its viability until this case is finally decided on the 
merits.” Id. at *1. The key provisions (simplified somewhat) 
are as follows: 
Nos. 17‐2540 & 17‐2541                                          9

         Defendants  must  not  prevent  Authenticom 
          from  using  dealer  log‐in  credentials  pro‐
          vided by dealers who were using Authenti‐
          com as of May 1, 2017. 
         Certain limitations on Authenticom’s access 
          to  the  defendants’  dealer  management  sys‐
          tems  must  be  observed  (e.g.,  Authenticom 
          can access only the parts of the system that 
          the dealer itself may access). 
         Defendants  must  cease  blocking  Authenti‐
          com’s access to the affected dealers. 
         CDK  must  issue  an  Authenticom‐specific 
          user name and password for each dealer au‐
          thorizing it to provide services. 
         Similarly, Reynolds must configure Authen‐
          ticom’s  log‐in  credentials  for  authorizing 
          dealers. 
         If  a  defendant  detects  a  material  security 
          breach  that  it  has  reason  to  believe  is  at‐
          tributable  to  Authenticom’s  access,  it  may 
          temporarily suspend that access. 
         Authenticom  must  provide  security  in  the 
          amount  of  $1  million  as  bond  for  both  de‐
          fendants’ injunctions. 
There is more, but this is enough to give the flavor of the in‐
junctions. The defendants argue both that no preliminary in‐
junction should have issued, and that in any event there is no 
warrant for these injunctions. 
10                                         Nos. 17‐2540 & 17‐2541 

   Perhaps the only common ground among the parties is the 
legal standard that governs preliminary injunctions:  
           A plaintiff seeking a preliminary injunction 
       must establish that he is likely to succeed on the 
       merits,  that  he  is  likely  to  suffer  irreparable 
       harm  in  the  absence  of  preliminary  relief,  that 
       the balance of equities tips in his favor, and that 
       an injunction is in the public interest. 
Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 
(2008). See also Whitaker v. Kenosha Unified Schl. Dist. No. 1 Bd. 
of Educ., 858 F.3d 1034, 1044 (7th Cir. 2017) (citation omitted), 
citing Turnell v. CentiMark Corp., 796 F.3d 656, 661–62 (7th Cir. 
2015).  
     Harm  cannot  be  considered  irreparable  if  it  can  be  fully 
rectified in a final judgment. Whitaker, 858 F.3d at 1045. The 
district  court  thought  that  business  failure  by  Authenticom 
would be irreparable, in this sense. But that is not clear: we do 
not know, at this stage, whether insolvency would drive it to 
reorganization or dissolution; we do not know if a treble dam‐
age award (to which a winning antitrust plaintiff is entitled, 
see 15 U.S.C. § 15(a)) might be enough to resuscitate the com‐
pany; nor do we know whether Authenticom might be able to 
survive with a combination of the dealers who are not licen‐
sees of CDK or Reynolds and those who prefer open systems 
and thus abandon the defendants. (If licenses last five years, 
it is likely that 20% of them come up for renewal each year. It 
thus would not take too long for dealers who resent the closed 
system, as some apparently do, to free themselves of CDK or 
Reynolds and take their data management system business to 
DealerTrack or one of the fringe firms.) 
Nos. 17‐2540 & 17‐2541                                           11

     We need not explore this question further. For present pur‐
poses,  we  may  assume  (generously  to  Authenticom)  that  it 
can  show  the  first  three  requirements  for  a  preliminary  in‐
junction: irreparable harm, inadequate remedy at law, and at 
least some likelihood of success on the merits. That takes us 
to  the  balancing  issue:  how  does  Authenticom’s  harm  from 
the denial of a preliminary injunction compare to CDK’s and 
Reynolds’s harm from the grant of an injunction?  
    We already have discussed Authenticom’s theory of harm. 
But it does not stand in a vacuum; to the contrary, any injunc‐
tion, and especially this one, has costs for CDK and Reynolds. 
Reynolds argued to the district court, and argues here, that it 
has always had a closed system, and it has been willing to pay 
a price in customer loyalty because it believes that the closed 
system delivers a higher quality product to the dealers. That 
is because it believes that it has better control of system secu‐
rity when it knows what data is going in, who can manipulate 
that data, and what is coming back out. Extracting data from 
the system involves at least some access to the data base (how 
much is disputed, as is the extent to which the data scraped 
by data integrators is limited to dealer information versus ad‐
ditional  content  added  by  Reynolds).  Reynolds  believes  too 
that it would be perverse to punish it under the antitrust laws 
for doing exactly the same thing it always has done. It sees the 
three 2015 agreements as benign, arguing that CDK’s promise 
not to help a third party assist in the breach of Reynolds’s li‐
cense  with  its  dealers  is  neutral  from  a  competitive  stand‐
point.  Even  monopolists  are  almost  never  required  to  assist 
their  competitors,  see  Trinko,  540  U.S.  at  408,  and  neither 
Reynolds  nor  CDK  is a monopolist. See also  Olympia Equip. 
Leasing Co. v. Western Union Telegraph Co., 797 F.2d 370 (7th Cir. 
1986).  Finally,  to  the  extent  that  Authenticom  asserts  that 
12                                       Nos. 17‐2540 & 17‐2541 

Reynolds and CDK were engaged in a group boycott to force 
it from the market, Reynolds argues that the facts do not fit 
the theory. Reynolds was indifferent to Authenticom’s market 
presence, save for its interest in preventing Authenticom from 
seeking free, unauthorized access to its work product.  
    CDK makes many of the same points. Unlike Reynolds, it 
does not have a history of exclusive use of closed systems. It 
switched from open to closed in 2015. It asserts that it did so 
with data security in mind. Essentially, however, its position 
is that it had no duty to continue dealing with data integrators 
such as Authenticom, that nothing in the 2015 agreements for‐
bade CDK itself from allowing access to its own data integra‐
tion system, and thus that the agreements cannot be seen as 
anticompetitive. 
    This is not a complete summary of Reynolds and CDK’s 
arguments, but it is enough to show that they have raised se‐
rious points. As we hinted earlier, however, the resolution of 
this appeal does not depend on which side of the balance we 
favor. (Indeed, given the fact that the district court enjoys con‐
siderable  discretion  in  preliminary  injunction  proceedings, 
simple disagreement with that court would not be enough to 
justify a different result.) There is a more fundamental prob‐
lem with the injunction that requires us to set it aside. Authen‐
ticom’s case centers on agreements—actual and alleged—be‐
tween Reynolds and CDK. The actual agreements are the ones 
signed in 2015; the alleged agreement is one described by Au‐
thenticom’s  CEO,  Cottrell,  when  he  said  that  executives  at 
Reynolds and CDK confessed that they were determined to 
block Authenticom from their systems.  
   The proper remedy for a section 1 violation based on an 
agreement to restrain trade is to set the offending agreement 
Nos. 17‐2540 & 17‐2541                                             13

aside.  From  the  standpoint  of  preliminary  injunctive  relief, 
that would mean ordering Reynolds and CDK not to imple‐
ment their 2015 agreements or any alleged agreement collec‐
tively to bar Authenticom from their data management sys‐
tems.  Had  the  district  court  issued  such  an  injunction,  we 
would have a different case. But it did not. Instead, it ordered 
the defendants to enter into an entirely new arrangement with 
Authenticom (granted, during the pendency of the litigation), 
essentially forcing them to do business with Authenticom on 
terms  to  which  they  did  not  agree.  Such  an  order  is  incon‐
sistent with Trinko, which cautioned that an order to continue 
to  do  business  with  a  firm  is  proper  only  if  the  case  fits 
“within the limited exception recognized in Aspen Skiing [Co. 
v. Aspen Highlands Skiing Corp., 472 U.S. 585 (1985)].” 540 U.S. 
at 409. Aspen Skiing was a section 2 case, which already distin‐
guishes it from the present one. In a section 1 case, all that is 
needed  is  to  break  up  the  allegedly  troublesome  agreement 
and return the market, for the time being, to the status quo ante. 
See In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 533 (4th 
Cir. 2003) (reversing a mandatory injunction similar to the one 
in this case on the ground that “relief under the antitrust laws 
must flow from that conduct which is proscribed by the anti‐
trust laws”) (internal  quotation  marks omitted; emphasis in 
original).  
     Authenticom also contends that Reynolds and CDK have 
agreed to tie their data management systems to data integra‐
tion. We are dubious in the extreme that this amounts to tying, 
rather than simply participation at two levels of the market, 
as  in  Linkline.  But  perhaps  there  is  more  to  the  claim  than 
meets the eye on this record. Even if that were so, the proper 
remedy would be to enjoin the tie, not to create a duty to deal.  
14                                       Nos. 17‐2540 & 17‐2541 

    Authenticom has not argued that either Reynolds or CDK 
has sufficient market power on its own to trigger either a mo‐
nopolization  or  an  attempt‐to‐monopolize  claim  under  sec‐
tion 2 of the Sherman Act, 15 U.S.C. § 2. And as we have noted, 
even if it did, this case is a far cry from Aspen Skiing, which 
represented the high‐water mark in section 2 cases for a duty‐
to‐deal theory. Trinko and Linkline leave no doubt that such a 
theory cannot support relief. 
                                IV 
    We appreciate the district court’s concern to ensure that a 
potentially sound antitrust case should not disappear before 
its eyes because the plaintiff runs a high risk of going out of 
business  while  the  litigation  drags  on.  That  does  not,  how‐
ever, justify a preliminary injunction that goes so far beyond 
a measure that restores what the market would look like  in 
the absence of the alleged violation. After trial, the court will 
be  better able to assess  the competitive significance of CDK 
and Reynolds’s business models, of the 2015 agreements, and 
of any other agreement Authenticom is able to prove. In the 
meantime, however, the court must vacate the preliminary in‐
junction that it entered on July 28, 2017. 
    The  preliminary  injunction  is  VACATED  and  the  case  is 
REMANDED to the district court for further proceedings con‐
sistent with this opinion.